              Case 3:19-cv-00534-MMC Document 11 Filed 03/05/19 Page 1 of 6


 1   Mark E. Ellis - 127159
     Anthony P. J. Valenti - 284542
2    ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 400
 3   Sacramento, CA 95815
     Tel:(916)283-8820
4    Fax:(916)283-8821
     mellis@ellislawgrp.com
 5   avalenti@ellislawgrp.com

6 Attorneys for Defendant RASH CURTIS &ASSOCIATES

7

 8                                   UNITED STATES DISTRICT COURT

9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11    WAI Y. WONG,                                        Case No.: 3:19-CV-00534-JCS

12           Plaintiff,                                   DEFENDANT RASH CURTIS &
                                                          ASSOCIATES'ANSWER T(J PLAINTIFF'S
13    v.                                                  COMPLAINT AND DEMAND FOR JURY
                                                          TRIAL
14    RASH CURTIS &ASSOCIATES,

15           Defendant,

16

17

18          Defendant RASH CURTIS &ASSOCIATES (hereinafter "Defendant") hereby responds to

19 Plaintiffs Complaint as follows:

20          1.      As to paragraph 1, Defendant is not called to admit or deny these allegations. To the

21   extent Plaintiff's allegations imply that Defendant violated the FDCPA or Rosenthal Act, Defendant

22 denies these allegations.

23          2.      As to paragraph 2, Defendant lacks sufficient information to admit or deny whether this

24 court has jurisdiction pursuant to 15 U.S.C. § 1692k(d). Should Plaintiff's federal claims be dismissed

25 or rendered moot,Defendant does not consent to this court's exercise ofsupplementaljurisdiction over

26 any remaining state law claims.

27          3.      As to paragraph 3, Defendant does not contest venue at this time.

28          4.      As to paragraph 4, Defendant lacks sufficient information to admit or deny these

                                                       -1-
       DEFENDANT RASH CURTIS &ASSOCIATES' ANSWER TO PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:19-cv-00534-MMC Document 11 Filed 03/05/19 Page 2 of 6


 1   allegations.

 2          5.      As to paragraph 5, Defendant admits these allegations.

 3          6.      As to paragraph 6, Defendant admits these allegations.

4           7.      As to paragraph 7, Defendant admits these allegations.

 5          8.      As to paragraph 8, Defendant lacks sufficient information to admit or deny these

6 allegations.

 7          9.      As to paragraph 9, Defendant lacks sufficient information to admit or deny these

 8 allegations.

9           10.     As to paragraph 10, Defendant lacks sufficient information to admit or deny these

10 allegations.

11          11.     As to paragraph 11, Defendant lacks sufficient information to admit or deny these

12 allegations.

13          12.     As to paragraph 12, Defendant lacks sufficient information to admit or deny these

14 allegations.

15          13.     As to paragraph 13, Defendant lacks sufficient information to admit or deny these

16 allegations.

17          14.     As to paragraph 14, Defendant lacks sufficient information to admit or deny these

18 allegations.

19          15.     As to paragraph 15, Defendant lacks sufficient information to admit or deny these

20 allegations.

21          16.     As to paragraph 16, Defendant lacks sufficient information to admit or deny these

22 allegations.

23          17.     As to paragraph 17, Defendant lacks sufficient information to admit or deny these

24 allegations.

25          18.     As to paragraph 18, Defendant lacks sufficient information to admit or deny these

26 allegations.

27          19.     As to paragraph 19, Defendant lacks sufficient information to admit or deny these

28 allegations.

                                                      -2-
       DEFENDANT RASH CURTIS &ASSOCIATES' ANSWER TO PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:19-cv-00534-MMC Document 11 Filed 03/05/19 Page 3 of 6


 1          20.    As to paragraph 20, Defendant lacks sufficient information to admit or deny these

 2 allegations.

 3          21.    As to paragraph 21, Defendant lacks sufficient information to admit or deny these

 4 allegations.

 5          22.    As to paragraph 22, Defendant lacks sufficient information to admit or deny these

6 allegations.

 7          23.    As to paragraph 23, Defendant lacks sufficient information to admit or deny these

 8 allegations.

 9          24.    As to paragraph 24, Defendant lacks sufficient information to admit or deny these

10 allegations.

11          25.    As to paragraph 25, Defendant lacks sufficient information to admit or deny these

12 allegations.

13          26.    As to paragraph 26, Defendant lacks sufficient information to admit or deny these

14 allegations.

15          27.    As to paragraph 27, Defendant lacks sufficient information to admit or deny these

16 allegations.

17          28.    As to paragraph 28, Defendant repeats and realleges paragraphs 1 through 27 as though

18 fully set forth herein.

19          29.    As to paragraph 29, Defendant lacks sufficient information to admit or deny these

20 allegations.

21          30.    As to paragraph 30, Defendant admits these allegations.

22          31.    As to paragraph 31, Defendant admits these allegations.

23          32.    As to paragraph 32, Defendant lacks sufficient information to admit or deny these

24 allegations.

25          33.    As to paragraph 33, Defendant is not called to admit or deny these allegations.

26          34.    As to paragraph 34, Defendant is not called to admit or deny these allegations.

27          35.    As to paragraph 35, Defendant denies these allegations.

28          36.    As to paragraph 36, Defendant denies these allegations.

                                                      -3-
      DEFENDANT RASH CURTIS &ASSOCIATES' ANSWER TO PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:19-cv-00534-MMC Document 11 Filed 03/05/19 Page 4 of 6


 1          37.     As to paragraph 37, Defendant denies these allegations.

 2          38.     As to paragraph 38, Defendant is not called to admit or deny these allegations.

 3          39.     As to paragraph 39, Defendant is not called to admit or deny these allegations.

4           40.     As to paragraph 40, Defendant denies these allegations.

 5          41.     As to paragraph 41, Defendant denies these allegations.

6           42.     As to paragraph 42, Defendant repeats and realleges paragraphs 1 through 41 as though

 7 fully set forth herein.

 8          43.     As to paragraph 43, Defendant admits these allegations.

9           44.     As to paragraph 44, Defendant lacks sufficient information to admit or deny these

10 allegations.

11          45.     As to paragraph 45, Defendant admits these allegations.

12          46.     As to paragraph 46, Defendant is not called to admit or deny these allegations.

13          47.     As to paragraph 47, Defendant denies these allegations.

14          48.     As to paragraph 48, Defendant denies these allegations.

15          49.     Pursuant to Federal Rule of Civil Procedure 8(c), Defendant sets forth the following

16 matters constituting an avoidance or affirmative defense:

17                                   FIRST AFFIRMATIVE DEFENSE

18          50.     Defendant alleges that Plaintiff's Complaint (and the causes of action alleged therein)

19 fails to state facts sufficient to constitute a cause of action as to the answering Defendant.

20                                  SECOND AFFIRMATIVE DEFENSE

21          51.     Defendant alleges that it has no civil liability under the FDCPA or the Rosenthal Act,

22 as any violation was unintentional and resulted notwithstanding the maintenance of procedures

23 reasonably adapted to avoid any such error. 15 U.S.C. 1692k(c); Cal. Civ. Code 1788.30(e).

24                                   THIRD AFFIRMATIVE DEFENSE

25          52.     To the extent that any of Defendant's alleged conduct constitutes a violation of the

26 Rosenthal Act, Defendant's liability should be eliminated or reduced because Plaintiff's resulting

27 damages, if any exist, were proximally (legally) caused by the comparative negligence, comparative

28 fault, and/or intentionally wrongful acts, omissions, or other conduct ofPlaintiff or other individuals.

                                                        -4-
       DEFENDANT RASH CURTIS &ASSOCIATES' ANSWER TO PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
                  Case 3:19-cv-00534-MMC Document 11 Filed 03/05/19 Page 5 of 6


 1                                     FOURTH AFFIRMATIVE DEFENSE

2           53.      Defendant acted at all times in good faith, and without wrongful intent, or willfulness

 3 based upon the belief that its actions were legal, proper, and/or privileged.

4                                       FIFTH AFFIRMATIVE DEFENSE

5           54.      Defendant alleges that Plaintiff has not suffered a concrete and particularized injury for

6 the alleged violations ofthe FDCPA and Rosenthal Act so as to confer Article III or prudential standing

7 (upon her.

 8                                      SIXTH AFFIRMATIVE DEFENSE

9           55.      Defendant alleges it has no civil liability under the FDCPA or the Rosenthal Act because

10 Defendant's alleged communications contained an accurate statement regarding the total amount of

11   Plaintiff's alleged obligation.

12                                     SEVENTH AFFIRMATIVE DEFENSE

13          56.      Defendant alleges it has no civil liability under the Rosenthal Act because Plaintiff's

14 alleged obligation is not a "consumer debt" and did not arise from a "consumer credit transaction" as

15   defined by California Civil Code §§ 1788.2(e)-(~.

16                                     EIGHTH AFFIRMATIVE DEFENSE

17          57.      Defendant alleges that Plaintiff's Complaint is barred because Defendant's actions

18   were taken in reasonable reliance upon information provided by its client.

19                                      NINTH AFFIRMATIVE DEFENSE

20          58.      Defendant presently has insufficient knowledge ofinformation on which to form a belief

21   as to whether Defendant may have additional, as yet unstated, defenses available. Defendant reserves

22 herein the right to assert additional defenses in the event discovery indicates that they would be

23 appropriate.
                                                       .
                                                       7.
24

25           WHEREFORE,Defendant prays for:

26           1.      That Plaintifftakes nothing from this answering Defendant by this Complaint;

27           2.      That Defendant be awarded judgment in this action;

28           3.      For attorneys' fees incurred herein, pursuant to statute;

                                                          -5-
       DEFENDANT RASH CURTIS &ASSOCIATES' ANSWER TO PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:19-cv-00534-MMC Document 11 Filed 03/05/19 Page 6 of 6


 1          4.      For costs of suit incurred herein; and

 2          5.      For such other and further relief as the Court deems proper.

 3 Dated: March 5, 2019
                                                   ELLIS LAW GROUP LLP
4

 5                                                 By /s/MARK E. ELLIS
                                                      Mark E. Ellis
6                                                     Attorneys for Defendant
                                                      RASH CURTIS &ASSOCIATES
 7

 8

9                                         DEMAND FOR JURY TRIAL

10          Defendant RASH CURTIS &ASSOCIATES hereby demands a jury trial in this matter.

11 I~i, Dated: March 5, 2019

12                                                 ELLIS LAW GROUP LLP

13

14                                                 By /s/MARK E. ELLIS
                                                     Mark E. Ellis
15                                                   Attorneys for Defendant
                                                     RASH CURTIS &ASSOCIATES
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -6-
       DEFENDANT RASH CURTIS &ASSOCIATES' ANSWER TO PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
